Citation Nr: 0310952	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1966 .  In addition, he had numerous periods of 
United States Air Force Reserve service, consisting of 
various periods of active duty for training and inactive duty 
training.  He was discharged from the Reserves, effective in 
October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which held that new and material 
evidence adequate to reopen a claim of service connection for 
an acquired psychiatric disorder had not been submitted.  


FINDINGS OF FACT

1.  In a July 1992 rating decision, the RO denied service 
connection for an acquired psychiatric disorder; the veteran 
was notified of the decision and advised of his appellate 
rights; he did not appeal; and the decision became final.  

2.  Evidence obtained since the July 1992 decision, while 
new, is not relevant and probative nor, when viewed by itself 
or in conjunction with the evidence previously of record, is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim to entitlement to 
service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The RO's July 1992 decision denying entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.204, 20.302, 20.1103 (2002).  

2.  New and material evidence sufficient to reopen the 
veteran's claim to service connection for an acquired 
psychiatric disorder has not been submitted subsequent to the 
RO's July 1992 decision; the requirements to reopen the claim 
have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. § 5100 et. seq.  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, the amendments to 38 C.F.R. § 3.156(a), 
3.159(c) and 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
As the present appeal was initiated prior to that date, it 
will be decided under the older version of 38 C.F.R. § 3.156 
detailed below.  

It should be noted that, with respect to claims requiring new 
and material evidence, the VCAA states "[n]othing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed, except when new and 
material evidence is presented."  See 38 U.S.C.A. 
§ 5103A(f).  Therefore, the recent change to the law has not 
modified the requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.  Thus, it is necessary that the case be 
adjudicated by the Board initially on the issue of whether 
new and material evidence is of record to reopen the claim to 
service connection for an acquired psychiatric disorder.  See 
Barnett v Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Marsh 
v. West, 11 Vet. App. 468, 471 (1998); Smith (Irma) v Brown, 
10 Vet. App. 330, 332 (1997).  If it is determined that such 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).  

New and Material

In a July 1992 rating decision, the RO denied the veteran 
entitlement to service connection for an acquired psychiatric 
disorder.  He was notified of the decision and apprised of 
his appellate rights.  He did not appeal, and the July 1992 
rating decision became final.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  A substantive 
appeal must be filed within sixty days that the RO mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

Since the July 1992 rating decision is the last final 
decision of record, the evidence that has been associated 
with the file since then is the evidence that must be 
considered in connection with the new and material evidence 
inquiry pertaining to the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder.  

At the time of the RO's July 1992 decision, the evidence of 
record consisted of the veteran's service medical records, 
for both active duty and Reserve service, military personnel 
records, for both active duty and Reserve service, and non-
military legal and medical reports, dating from May 22, 1989.  

The veteran's military personnel records show that he served 
on active duty in the Air Force from December 1962 to 
December 1966, at which time he was released from active duty 
and assigned to the Air Force Individual Ready Reserve, where 
he remained through 1968, without performing any active or 
inactive duty service, and then reverted to civilian status.  
In February 1975, he reenlisted in the Air Force Reserves, 
where he remained until discharge from the Reserves in 
October 1990.  

The veteran's active duty service medical records (December 
1962 to December 1966) show that he was psychiatrically 
normal at both service entry and separation.  These records 
do not reflect any complaints, symptomatology, or history 
pertaining to an acquired psychiatric disorder.  

The veteran's personnel records show that he served a period 
of active duty for training from January 1988 to May 1988, 
then was discharged to his Reserve unit, where he served as a 
flight engineer.  His Reserve service personnel records show 
that:  On April 1 and 2, 1989, he had inactive duty training 
(IDT); on April 3, 1989, he had flying time, designated as 
AFTP (Air Force Training Period); from April 4 through 7, 
1989, he was on Special Tour (active duty for training 
[ADT]); from April 10 through 15, 1989, he was on Special 
Tour (ADT); for April 17 and 18, 1989, he had AFTP; from 
April 19 through 21, 1989, he was on Special Tour (ADT); from 
April 28 through May 2, 1989, he was on Special Tour (ADT); 
on May 3 and 4, 1989, he had IDT; from May 5 through 10, 
1989, he was on Special Tour (ADT); and on May 11, 1989, he 
had AFTP.  

The veteran's Reserve service medical records for the above-
mentioned periods of duty do not reflect any complaints, 
symptomatology or history pertaining to an acquired 
psychiatric disorder.  A medical report, dated May 21, 1989, 
indicates that the veteran was not available to undertake his 
periodic physical examination and that, based on reports from 
his military supervisor, the veteran had displayed delusional 
and inappropriate behavior in the past twenty-four hours, 
which requires medical clearance for continued flying duties.  
His personnel records show that he had IDT on June 12 and 13, 
1989.  His service medical records show that he underwent 
flying status medical examination on those dates, which 
resulted in the medical recommendation that he be 
disqualified for service.  His June 13, 1989, examination 
report notes a history of an acute psychotic break, probable 
bipolar disorder, in May 1989, and medical review board was 
recommended.  

Dated May 22, 1989, an application for emergency hospital 
admission of the veteran, who was showing acute psychosis, 
was presented to the Probate Court.  He was evaluated, 
hospitalized and treated for bipolar disorder, until June 
1989.  He was then presented to Court for a competency 
hearing, following which the judge dismissed the application 
for further hospitalization holding that the veteran had 
sufficient insight and capacity to seek treatment on a 
voluntary basis.  

VA hospitalization and outpatient treatment records for 
January through April 1990 show treatment for bipolar 
disorder.  Military medical review board in June 1990 found 
the veteran medically disqualified for worldwide duty due to 
bipolar disorder.  He was discharged from the Air Force 
Reserves in October 1990.  

The RO's unappealed, final decision of July 1992 denied 
service connection for an acquired psychiatric disorder.  The 
basis for the decision was that an acquired psychiatric 
disorder was not shown during the veteran's active duty 
service; that a psychosis was not shown within the one-year 
presumptive period following his separation from active duty 
service; that an acquired psychiatric disorder was not shown 
during a period of active duty for training, or authorized 
travel following a period of active duty for training; and 
that there was no medical opinion of a nexus between later 
appearing psychiatric disorder and a disease or injury noted 
in either active duty or active duty for training, or an 
injury sustained during inactive duty training.  

The evidence received since the RO's unappealed July 1992 
decision consists of the veteran's private and VA 
hospitalizations and outpatient treatment records from 
numerous medical facilities for various periods between May 
22, 1989, through 1999; a June 1993 VA examination report; 
private treating physicians' reports; Air Force Reserve 
authorizations for various periods of active duty for 
training; Air Force Reserve discharge order, dated in October 
1990; and numerous correspondence and personal testimony 
presented at both a travel Board hearing, held before the 
undersigned, and an RO hearing held before a hearing officer.  
These records are new, in the sense that they have not been 
reviewed before; however, they are cumulative of medical 
records noted by the RO in its final decision, in that the 
medical records show treatment for bipolar disorder, but not 
while the veteran was on active duty, during a period of 
active duty for training, or that the psychiatric disorder 
had its occurrence during a period of authorized travel 
immediately following a period of active duty or active duty 
for training.  The medical statements also are new; however, 
they too are cumulative in that they show treatment for 
bipolar disorder, beginning in 1991, and do not offer medical 
opinion of a nexus between currently diagnosed acquired 
psychiatric disorder and the veteran's service, or authorized 
travel there from.  The numerous correspondence from the 
veteran, as well as his testimony at personal hearings, 
essentially reiterates the contentions and allegations made 
in prior correspondence, which had already been considered.  
The Air Force Reserve authorizations for active duty for 
training confirm some of the dates and types of service to be 
performed, which were already considered, although the prior 
review was more inclusive, and the authorizations did not add 
any additional dates or circumstances of service beyond those 
previously considered.  

Therefore, while the above-mentioned additional evidence is 
new, the evidence is not material because the recently 
submitted evidence does not present competent medical 
evidence, based on review of the entire record, to include 
the veteran's service medical records, and examination of the 
veteran, of a nexus between the veteran's currently diagnosed 
acquired psychiatric disorder and his military service 
(either active or active duty for training), nor does this 
evidence show the presence of a psychosis within the one-year 
presumptive period following his separation from active 
service, which is service other than active duty for 
training, or the incurrence of an acquired psychiatric 
disorder during authorized travel to or from a period of 
active duty or active duty for training.  Rather, these more 
recently submitted records are redundant of records already 
of record, which have been reviewed and considered.  In the 
absence of competent medical of a nexus between the veteran's 
currently diagnosed acquired psychiatric disorder and his 
military service, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other evidence of record, does 
not meet the regulatory standard of evidence "which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim."  See 38 C.F.R. 
§ 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disorder is not reopened.  See 38 C.F.R. 
§ 3.156(a); see also Anglin v. West, 203 F.3d 1343, 1347 
(2000); Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999); Smith v. West, 12 Vet. App. 312, 315 (1999).  


ORDER

In the absence of new and material evidence, the petition to 
reopen a claim for service connection for an acquired 
psychiatric disorder is denied.  



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

